Order entered September 14, 2021




                                       In The
                              Court of Appeals
                       Fifth District of Texas at Dallas

                               No. 05-21-00326-CR

                         NEIL PAUL NOBLE, Appellant

                                         V.

                       THE STATE OF TEXAS, Appellee

               On Appeal from the Criminal District Court No. 4
                            Dallas County, Texas
                    Trial Court Cause No. F18-45998-K

                                      ORDER

      Before the Court is appellant’s September 13, 2021 motion for an extension
of time to file his brief and to increase the allowed length of appellant’s brief to
100,000 words total.
      We GRANT appellant’s motion to the extent we ORDER appellant’s brief
filed by October 14, 2021. We DENY appellant’s request to increase the length of
his brief. Appellant is cautioned that briefs filed in the Court of Appeals must
comply with the rules of appellate procedure, including rule 9.4(i)(1), (2).


                                              /s/    ROBERT D. BURNS, III
                                                     CHIEF JUSTICE